                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

KIZZY LANDRY and INDIA LANDRY,                       )(      Civil Action No.: 4:17-cv-3004
                                                     )(      (Jury)
                              Plaintiffs,            )(
                                                     )(
v.                                                   )(
                                                     )(
CYPRESS FAIRBANKS ISD, et al.,                       )(
                                                     )(
                              Defendants.            )(

                          PLAINTIFFS’ EXPERT DESIGNATION

To:    Defendant Cypress Fairbanks ISD, and Mark Henry, by and through their attorney of
       record, Christopher B. Gilbert, Thompson & Horton LLP, 3200 Southwest
       Freeway, Suite 2000, Houston, Texas 77027

To:    Defendant Strother, by and through their attorney of record, Clay T. Grover, Rogers,
       Morris & Grover, L.L.P., 5718 Westheimer, Suite 1200, Houston, Texas 77057

NOW COME PLAINTIFFS and file these expert disclosures:

Randall L. Kallinen, atty.
511 Broadway Street
Houston, Texas 77012
Telephone: 713,320.3785
Mr. Kallinen is a fact and expert witness on reasonable attorney’s fees and expenses. Mr. Kallinen
is of the opinion a reasonable hourly rate for his services is $550 per hour based upon his 24 years
of civil rights litigation including trial court, appellate court and U.S. Supreme Court experience.
Attorney’s fees will be determined by affidavit and motion after a prevailing party is determined
at which time attorney hours and other supporting material will be produced.

                              Respectfully Submitted,

                              /s/ Randall L. Kallinen
                              Randall L. Kallinen
                              Kallinen Law PLLC
                              Attorney-In-Charge
                              State Bar of Texas No. 00790995
                              Southern District of Texas Bar No.: 19417
                              Admitted, U.S. Supreme Court, 5th U.S. Circuit Court of Appeals,
                              & Southern, Eastern & Western Districts of TX
                              511 Broadway Street
                              Houston, Texas 77012


Plaintiffs’ Expert Designation                                                              Page 1
                               Telephone:     713.320.3785
                               FAX:           713.893.6737
                               Email:         AttorneyKallinen@aol.com
                               Attorney for Plaintiff

                                   CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the above and foregoing has been transmitted
to the all counsel appearing in this cause and pro se parties on this the 10th day of December 2018,
by filing with the ECF System of the United States District Court for the Southern District of
Texas.

                                                                     /s/ Randall L. Kallinen
                                                                     Randall L. Kallinen




Plaintiffs’ Expert Designation                                                               Page 2
